 THE PURE OIL" COMPANY139watchmen, and supervisors as defined in the amended Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.'[Text of Direction of Elections omitted from publication in thisvolume.]8Early in the hearing all parties stipulated to the appropriateness of thisunit, reservingthe right to litigatethe questionof whethercertain fringe categoriesshould beincluded inthe unitSubsequently, certain of the Employers Indicated an objection to the inclusion ofoutside truck drivers and maintenance bricklayers.However,no evidence was taken duringthe hearingas to theirduties or theduties of anyother specificcategoryof employees.Thuswe can make no determinationwith respectto the inclusion of any fringe groups at thistime.Weleave such determination to subsequent proceedings if necessary.THE PURE OILCOMPANY 1andDISTRICT 31, INTERNATIONAL ASSOCIA-TIONOF MACHINISTS,PETITIONER.Case No. 39-RC-381.February5, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Elmer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certainemployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.44.The Petitioner seeks to include, in its present unit of machinistsand other employees employed in the mechanical, handymen, and serv-ice departments of the Employer, a group of fixed helpers, or ma-IThe name appears as amended at the hearing.2 SeeThe Pine Oil Company,55 NLRB 1455.'The Oil Workeis Inteinational Union, Local No 228, hereinafter referred to as theIntervenor, was permitted to intervene upon the basis of its contractual interest.'The Intervenor moves to dismiss the petition herein on the ground that its contractdated December 21, 1950, having as its earliest termination date December 15, 1951, is abar to this proceeding.As the petition was filed on October 12, 1951, approximately2 months before the termination date of the agreement, we find that the contract is nota bar.Accordingly, the Inteivenor's motion todismiss isdenied.98 NLRB No. 18. -140DFCTSIONS OF NATIONAL LABOR RELATIONS BOARDchinist trainees, regularly assigned to the machinist craftsmen in theunit.These helpers are at present represented by the Intervenor in aresidual operating and maintenance unit.5The Intervenor arguesagainst the inclusion of these fixed helpers in the Petitioner's unitbecause of a contrary history of collective bargaining since 1939, and1because a similar request of the Petitioner in 1944 was denied by theBoardsThe Petitioner contends, however, that since the earlierconsideration of this problem by the Board, circumstances have alteredto an extent that would justify present inclusion of the fixed helpersin its unit.-The record shows that certain employees in the maintenance helper-department are assigned as fixed helpers in specific crafts.Assign-ments are made on the basis of job bidding and are made subject to theEmployer's right to assign the fixed helpers to other crafts in emer-gencies or when necessary or desirable. The helpers thus selected aretrained in the particular craft for which they are selected, and are-promoted to craft status on the basis of ability and seniority with the,craft.While their present training program is largely similar tothe program that was in effect when the earlier petition was filed,the Employer has, since early 1951, introduced significant changes.There has been added to the previously existing requirements of on-the-job training, a specified number of hours required classroom workat the plant, as well as additional, optional classroom training in alocal college.As explained by the Employer, the purpose of therevised program was to assure the adequate training of the fixedhelper, and thereby make more certain his promotion to journeyman=status.The reasonable and intended consequences of the revised-program was to reduce the degree of transferability that existed in thepast.The above-mentioned factors indicate that the interests of the-machinist trainees are now closely allied to those of the machinistswho are represented by the Petitioner.We believe, therefore, thattheir inclusion in the Petitioner's unit could be appropriate.More-,over, the Board has in a more recent case involving similar fixed'helpers at the same plant found that a unit of craft electricians andtheir "trainees" could be appropriate 7Accordingly, we shall direct an election among all fixed helpersregularly assigned to work with employees designated on the Em-ployer's payroll as those men in the mechanical, handymen, and serv-ice departments, employed at the Employer's Smiths Bluff RefineryIThe Petitioner and the Intervenor were certified as bargaining representatives for theirrespective units as the result of consent elections conducted in 1939.6ThePure Oil Company,55 NLRB 1455.The fixed helpers are the "trainees"discussedin that case.7The Pure Oil Company, 79NLRB 51. CAPITAL TRANSIT COMPANY141at Nederland, Texas, excluding all other employees, office clericals,guards, watchmen, professional employees, and supervisors as definedin the Act.If a majority of the fixed helpers on regular assignment with themachinists vote for the Petitioner, they will be taken to have indicatedtheir desire to be included in the unit now represented by the Peti-tioner, and the Regional Director conducting the election directedherein is instructed to issue a certification of results of election to thateffect.If, however, a majority of the fixed helpers vote for the Inter-venor, they will be taken to have indicated their desire to remain inthe unit now represented by the Intervenor, and the Regional Directorwill issue a certification of results of election to that effect.'[Text of Direction of Election omitted from publication in thisvolume.]B SeeGeneral Electric Company,97 NLRB 1265.CAPITAL TRANSIT COMPANYandDIVISION689, AMALGAMATED ASSOCIA-TION OF STREET,ELECTRICRAILWAY AND MOTOR COACHEMPLOYEESOF AMERICA, PETITIONER.Case No. 5-RG-856.February 18, 195Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David C. Sachs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error, and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, which operates in the District of Columbia, isengaged in commerce within the meaning of the Act.2.The Employer moved to dismiss the petition on the ground that,because of certain provisions in the Petitioner's Constitution and Gen-eral Laws,' the Petitioner could not represent the employees soughtherein, and in this respect is not a labor organization within the mean-ing of Section 2 (5) of the Act. This motion was referred to theISection 71 of the Petitioner's Constitution and General Laws provides in substancethat directing officials of the Company who have rules and regulations of the Companyto enforce cannot become members of the Union;that members who are appointed to suchminor official,but nonsupervisory, positions as starter,dispatcher, timekeeper inspector,streetman,or barn,shop, and track foremanship may retain membership,but while insuch positions their participation in local union affairs must be authorized first by referen-dum ; and that groups of such members may be placed under separate charter.98 NLRB No. 27.